Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of sexual abuse in the first degree and endangering the welfare of a child, stemming from sexual contact with his five-year-old daughter. We reject the contention that the People failed to corroborate the child’s unsworn testimony. The child’s mother testified that, after the child visited defendant at his home, the child refused to sit in bathtub water because she said her vaginal area hurt. The child was examined at a hospital the following day. The examining physician, an expert in the examination and diagnosis of suspected victims of child sexual abuse, testified that the child initially resisted her efforts to examine the vaginal area and had to be sedated; that, upon examination, she observed that the child’s hymen had been disrupted and was jagged and torn; and that, in her opinion, the child had been the victim of sexual abuse in the nature of vaginal penetration. That evidence "tend[ed] to establish the crime and connected] defendant with its commission” (People v Groff, 71 NY2d 101, 104; see also, People v Lykes, 178 AD2d 927, 928, affd 81 NY2d 767). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Monroe County Court, Smith, J.—Sexual Abuse, 1st Degree.) Present—Denman, P. J., Pine, Lawton, Balio and Boehm, JJ.